          Case 20-32307 Document 605 Filed in TXSB on 09/17/20 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                               ENTERED
                                                                                                                 09/17/2020

                                                                    )
In re:                                                                   Chapter 11
                                                                    )
                                                                    )
                                                                    )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al.,1
                                                                    )
                                                                         (Jointly Administered)
                                                                    )
                                          Debtors.                  )
                                                                    )

         ORDER EXTENDING THE EXCLUSIVE PERIODS FOR THE FILING OF A
         CHAPTER 11 PLAN AND SOLICITATION OF ACCEPTANCES THEREOF
            PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE
                           [Relates to Docket No. 551]

                 Upon the motion (the “Motion”)2 of the debtors and debtors-in-possession

(collectively, the “Debtors”) in the above-captioned cases seeking entry of an order pursuant to

section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”) extending the

Debtors’ exclusive periods in which to file a chapter 11 plan (the “Exclusive Filing Period”) and

solicit acceptances thereof (the “Exclusive Solicitation Period” and, together with the Exclusive

Filing Period, the “Exclusive Periods”), all as more fully set forth in the Motion; and this Court

having found that it has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended

Standing Order of Reference from the United States District Court for the Southern District of

Texas, dated May 24, 2012; and this Court having found that it may enter a final order consistent


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
    Freeway, Houston, TX 77094.
2
    Capitalized terms used but not otherwise defined herein have the meaning ascribed to them in the Motion.



                                                         1
        Case 20-32307 Document 605 Filed in TXSB on 09/17/20 Page 2 of 3




with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court having found that the relief requested in the Motion is in the best interests of the Debtors’

estates, their creditors, and other parties-in-interest; and this Court having found that the Debtors’

notice of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at the hearing, if any,

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusive Filing

Period in which to file a chapter 11 plan is extended to and including November 23, 2020.

       2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusive

Solicitation Period in which to solicit acceptances of their chapter 11 plan is extended to and

including January 21, 2021.

       3.      The extensions of the Exclusive Periods granted herein are without prejudice to

such further requests that may be made pursuant to section 1121(d) of the Bankruptcy Code by the

Debtors or any party-in-interest, for cause shown, upon notice and a hearing.

       4.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).




                                                  2
        Case 20-32307 Document 605 Filed in TXSB on 09/17/20 Page 3 of 3




       5.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of the Local Rules are satisfied by such notice.

       6.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.
                                                                                                (Central time)
       7.                                                    October 20 2020 at ___:___
               This Court shall hold a status conference on _________,            11:00 _.m. to

allow the parties to apprise the Court of progress made in these Chapter 11 Cases.

       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Houston, Texas
  Signed:
Dated:     September 2020
       ____________, 17, 2020.
                                       DAVID R. JONES
                                            ____________________________________
                                       UNITED STATES BANKRUPTCY JUDGE
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 3
